Citation Nr: 1217379	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include coronary artery disease, angina, and a heart murmur.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977.

This matter is on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is of record.

This case was remanded by the Board in January 2011 for further development and is now ready for disposition.


FINDING OF FACT

1.  While shown in-service and post-service, a heart murmur has not been shown during any time in the appeal period.

2.  A cardiovascular disorder such as coronary artery disease and angina was not shown in service or for many years thereafter and is not related to service.


CONCLUSION OF LAW

A cardiovascular disorder, to include coronary artery disease, angina, and a heart murmur, was not incurred in or aggravated by service and is not related to such service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The AMC also made multiple efforts to acquire any treatment records that may have been generated while he was incarcerated.  The Board notes that the AMC contacted the appropriate correctional facility and supplied a signed authorization for this facility to release these records.  While the correctional facility has repeatedly failed to release such records, the Board is nevertheless satisfied that the AMC made a diligent effort to obtain them, and that VA's duty to assist has been met in this regard.  

The Board notes that the April 2011 VA examination report references a fee-based cardiologist's report from October 2008.  The VA treatment records from that time indicate that it was performed by a Dr. B.B., and while this report was scanned into the Veteran's record, a copy of this report has not been associated with the claims file.  Such is not prejudicial to the Veteran.

In so concluding, the Board recognizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, there is enough information about this report in the record via other sources that allows one to reasonably conclude that it would not meaningfully support the Veteran's claim.   The VA examiner in April 2011 observed that the October 2008 cardiologist did not observe a murmur.  An October 2008 VA treatment record also listed the cardiologist's diagnoses.  None of these reports indicate that the cardiologist contemplated any relationship between his diagnosed disorders and active duty.  Moreover, other evidence of record establishes that the cardiovascular disorders referenced in that report had all been previously diagnosed and under treatment.  

Therefore, there is no indication that anything from the cardiologist's report October 2008 report contains any information that is not already established or is in support of the Veteran's claim.  Remanding to obtain a copy of this report would only serve to unnecessarily delay resolution of the appeal.  

Also, the Veteran stated at his hearing before the Board in November 2010 that he first began to receive VA treatment in approximately 1980.  See Hearing Transcript at p. 6.  A remand for those records was ordered.  Reference is made to subsequent hand-written notation that no such records are available.  Therefore, the Board may conclude that a search was conducted, even though no records were located.  In any event, the Veteran stated at his hearing that these evaluations in 1980 noted only his heart murmur, which the Board concedes would be present at that time.  The Veteran has not asserted that he was treated for coronary artery disease or angina at that time.  On the contrary, he has specifically stated that he did not have any known heart problems, aside from his murmur, when he filed an earlier claim for benefits in 1996.  Therefore, even if the Board were to conclude that an inadequate search for these records was undertaken, it would have not truly resulted in any prejudice to the Veteran in any event.  

Next, in November 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the hearing, the undersigned Veterans Law Judge identified the single issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of the Veteran's heart disorder, and the discussion he had about it with his active duty physician (T. at 5-6). The Veteran also mentioned that he underwent recent cardiac stress testing and the record was held open for 30 days in order for him to submit this evidence (T. at 15, 18). Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a VA opinion with respect to the issue on appeal was obtained in April 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's medical history as well as his own statements.  Moreover, the examiner provided a complete rationale for the opinions provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, the Board notes that this appeal was previously remanded in January 2011 for additional development, and concludes that there has been substantial compliance with the directives contained therein. See Stegall v. West, 11 Vet. App. 268 (1998).  The Board instructed the AMC to obtain all VA treatment records from the VA Medical Centers in Miami, Gainesville and Daytona, Florida, as well as from the New River Correctional Institution in Raiford, Florida.  The AMC was also asked to schedule a VA examination related to his cardiovascular symptoms.

In accordance with these instructions, the AMC obtained the Veteran's VA treatment records through May 2011.  Although the AMC was unable to acquire VA records from prior to 1995 or any records from the correctional facility, the Board is satisfied that sufficient attempts were made and that VA's duty to assist has been met.  Moreover, as discussed above, the Veteran underwent a VA examination in April 2011.  Additionally, after the completion of the required development, the AMC readjudicated the issue on appeal and sent a supplemental statement of the case to the Veteran in April 2012.  

Accordingly, the Board finds that its January 2011 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

"All pertinent medical and lay evidence" in evaluating a claim for disability or death benefits ) requires "due consideration".  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Marine Corps from June 1976 to October 1977.  He is claiming entitlement to service connection for a heart disorder, which has been diagnosed as coronary artery disease and angina.  He also claims to have experienced myocardial infarctions in 2000 and 2006.  It is his contention that these disorders are related to active duty service, and specifically to a heart murmur that was noted in service. 

The Veteran's service treatment records are notable for the discovery of an asymptomatic systolic ejection murmur during his discharge physical examination in August 1977.  However, the remainder of these records do not reflect complaints of, treatment for, or a diagnosis related to coronary artery disease, angina or any other cardiovascular disorder.  There were complaints of chest pain noted in September 1977 and, in October 1977, which he mentioned that he had been experiencing them for the past three months.  However, the resulting diagnosis was costochondritis (inflammation of the rib-sternum joints) rather than any sort of cardiovascular disorder.  At the time of discharge physical examination in August 1977, no heart disorders other than the systolic ejection murmur was observed.  Therefore, other than the murmur, no chronic cardiovascular disorder was noted in service.

Next, the post-service treatment records do not reflect any evidence related to a cardiovascular disorder for many years after his discharge from active duty. 
The first indication of a continuing heart disorder of any sort was not until the Veteran filed his original service connection claim for a heart murmur in December 1995.  A private evaluation that same month also observed the presence of a "possible click" heard at the left sternal border.  

However, the treatment records since that time indicate that this murmur has evidently resolved before he filed the current claim.  Specifically, an evaluation in March 2002 indicated a normal sounding heart beat with no murmurs, rubs or gallops.  Further evaluations in January and December 2006 indicated only trace mitral and tricuspid insufficiency, and further evaluations in November 2007 and November 2008 did not indicate any heart rhythm irregularities.  Further, when the Veteran underwent a VA examination in April 2011, the examiner concluded that the systolic ejection murmur observed in August 1977 "no longer exists," as it was not observed at that time or on other recent occasions.  The examiner concluded that the murmur described in service was more likely than not a "transient innocent murmur."  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, while the RO has at different times characterized the Veteran's heart murmur as a congenital disorder or a laboratory finding, neither of which may be service-connected under VA regulations, the Board need not reach that question as this disorder is not currently shown or at any time during the appeal period.  

As for the Veteran's remaining heart disorders, the April 2011 VA examination reflects that he was not diagnosed with coronary artery disease and angina until 2002, although he stated that he experienced a myocardial infarction while incarcerated in 2000.  He does not necessarily argue to the contrary.  Earlier statements from the Veteran acknowledge that he did not have any heart-related problems, other than a murmur, when he filed an initial claim for benefits in 1996.  Put another way, with the exception of the murmur, which is no longer demonstrated on examination, the Veteran does not allege continuity of symptomatology of other cardiovascular disorder, to include coronary artery disease, since service.  

Nevertheless, the Board will consider a statement made at his December 1995 VA examination, which was when he reported having recurrent tightness or "fullness" in the chest since service.  He said the symptom occurred once every other week and lasted approximately 30 seconds.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran or other family members are competent in some cases to self-diagnose some disorders despite their status as lay persons.  They are not competent diagnose cardiovascular disorders, as they are not disorders that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  Put another way, while he is clearly competent to provide a history of feeling tightness in his chest, he lacks the competency to relate that symptom to his presently diagnosed coronary artery disease.

Nevertheless, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As an initial matter, although the Veteran complained of continuous chest pain, the evidence indicates that he was receiving VA benefits in 1981.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for educational benefits, but did not mention a cardiovascular disorder at that time, weighs against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran been experiencing cardiovascular symptoms at that time, there seems to be no reason why he would not have also submitted a claim for benefits.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection for a heart disorder of any sort was not until 18 years after leaving service. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, aside from his heart murmur, he made no reference to any other heart or cardiovascular problem at that time.  Another 10 years passed before he did so.  The value of the Veteran's assertions are further diminished, given that there is clinical evidence indicating that there were no cardiovascular disorders, other than the transient murmur, at the time he left service.  Reference is made to the December 1995 VA examination that was negative for any cardiovascular disorder, other than the murmur.  The Board also notes that private treatment records date in March and May 2002 make no reference to any type of cardiovascular complaint.  Continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cardiovascular disorders to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on an April 2011 VA examination undertaken specifically to address the issue on appeal.  An echocardiogram indicated an ejection fraction of 46 percent and the examiner noted that a stress test performed in October 2008 indicated mild left ventricle impairment, but no significant stress-induced perfusion defects.  After this examination, the examiner diagnosed coronary artery disease and angina.  However, he opined that it was less likely than not that either of these diagnoses were related to service.  In providing these opinions, the examiner reflected that neither angina nor coronary artery disease was noted during service or for many years thereafter.  Although a murmur was noted during active duty, the examiner noted that the Veteran's murmur was of a transient and innocent nature, and which do not cause other symptomatology.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran relating his cardiovascular disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, neither the Veteran nor his family members is competent to provide testimony regarding the etiology of his cardiovascular disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because cardiovascular disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's cardiovascular disorders are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a cardiovascular disorder, to include coronary artery disease, angina and a heart murmur, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


